Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is response to application filed on 3/29/2019.
Claims 1-20 are pending in this Office Action. Claims 1, 11, and 19 are independent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11, 19 recite the limitation "the auto-completion candidate".  There is insufficient antecedent basis for this limitation in the claim. 
The term "how much the user-entered text matches" in claims 7, 17 is a relative term which renders the claim indefinite.  The term " how much " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 10-15, 18-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Herscovici et al. (US 8,930,350, hereinafter Herscovici) in view of Jiang et al. (US 2010/0211588, hereinafter Jiang).

As to Claim 1, Herscovici discloses A computer-implemented method comprising: 
detecting, by a computer system having a memory and at least one hardware processor, user-entered text in a search field of a search engine, the user-entered text having been entered via a user interface of a computing device of a user (Fig. 8, col. 6, lines 28-40, As a user enters a search query, the user's input is identified by monitoring the user entry prior to the user signaling completion of the search query); 
in response to the detecting of the user-entered text, determining, by the computer system, a context representation for the user-entered text based on a plurality of search queries submitted by the user within a particular amount of time before the user-entered text was entered via the user interface (col. 2, lines 1-5, 16-18, col. 9, lines 1-26, col. 11, lines 57-61, identifying user personalization information, for example, user personalization information may include information about subjects, concepts or categories of information that are of interest to the user. The user personalization information may be provided directly by the user, or may be inferred  from the user's prior search or browsing activities. The data indicative of search requestor behavior relative to previously submitted queries may include click data, location-specific data, language-specific data, or other similar types of data. Additionally information associated with previous user searches (such as click data associated with search results) is collected, the tracking component tracked within the context of a search query such as  context of a web based information retrieval system, user's click data on web page search results can be gathered and stored, which can be kept for all user queries); 
generating, by the computer system, a corresponding score for each one of a plurality of auto-completion candidates based on the auto-completion candidate and the context representation, each one of the plurality of auto-completion candidates comprising predicted text absent from the user-entered text (claim 1, col. 1, line 54 t col. 2, line 4, obtaining a set of predicted queries relevant to the portion of the query from the search requestor based upon the portion of the query from the search requestor and data indicative of search requestor behavior relative to previously submitted queries, wherein the set of predicted queries includes two or more predicted queries, and each predicted query is a prediction of a possible final query of the search requestor and wherein each predicted query includes the portion of the 
causing, by the computer system, at least a portion of the plurality of auto-completion candidates to be displayed in an auto-complete user interface element of the search field within the user interface of the computing device of the user based on the corresponding scores of the at least a portion of the plurality of auto-completion candidates prior to the user-entered text being submitted by the user as part of a search query (Fig. 8, col. 13, lines 34-67, If the search engine determines that the received input was a partial input, operations include determining a set of ordered matches that correspond to the partial input, and transmitting the set to the client side and the predictions are displayed in display area (e.g., a drop down menu) for possible selection by the user. Along with providing the predictions (e.g., predicted queries), additionally information associated with the predictions may be provided for user viewing. For example, data associated with the ranking and ordering of the predictions may be provided to presented). 
Herscovici discloses determine subjects, concepts or categories of information that are of interest to the user inferred  from the user's prior search or browsing activities but silent regarding to determining a context representation.
Jiang explicitly discloses determining a context representation (Abstract, context of a current query may be calculated) as well as determining a context representation for the user-entered text based on a plurality of search queries submitted by the user (Para. 0005, 0014, 0016, 0043, Context of the current query may be calculated by analyzing a sequence of previous queries. Historical search data, such as search logs, may be mined to generate groups of query suggestion candidates, may also 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Herscovici with the teachings of Jiang to provide queries to search engines that properly describe the user’s needed information (Jiang Para. 0002).

As to Claim 2, Herscovici as modified discloses The computer-implemented method of claim 1, wherein the context representation comprises a context vector for a context of the user-entered text (col. 9, lines 1-8; Jiang Para. 0022, 0040-004, 0052).

As to Claim 3, Herscovici as modified discloses The computer-implemented method of claim 1, wherein the determining the context representation for the user-entered text comprises: determining a corresponding query representation for each one of the plurality of search queries; and combining the query representations of the plurality of search queries to form the context representation (col 5, lines 5-25; Jiang Para. 0005, 0022, 0065). 

As to Claim 4, Herscovici as modified discloses The computer-implemented method of claim 3, wherein the query representations for the plurality of search queries each comprise a corresponding query vector for the corresponding search query in the plurality of search queries, and the context representation comprises a combination of the query vectors of the plurality of search queries (Jiang Para. 0005, 0022, 0041, 0065). 

Herscovici as modified discloses The computer-implemented method of claim 3, wherein the determining of the corresponding query representation for each one of the plurality of search queries comprises retrieving the corresponding query representations from a database (col 5, lines 5-37; Jiang Para. 0039, 0055). 

As to Claim 10, Herscovici as modified discloses The computer-implemented method of claim 1, wherein each one of the plurality of auto-completion candidates further comprises at least a portion of the user-entered text (Fig. 8). 

As to claim 11, recites “a system” with similar limitations to claim 1 and is therefore rejected for the same reasons as discussed above.

As to claims 12-15, 18, recite “a system” with similar limitations to claims 1-5, 10 respectively and are therefore rejected for the same reasons as discussed above.

As to claim 19, recites “a computer-readable medium” with similar limitations to claim 1 and is therefore rejected for the same reasons as discussed above.

As to claim 20, recite “a computer-readable medium” with similar limitations to claims 2 respectively and are therefore rejected for the same reasons as discussed above.


s 7-9, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herscovici as applied to claim 1 above, and further in view of Alfonseca et al. (US 8,825,571, hereinafter Alfonseca).

As to Claim 7, Herscovici as modified discloses The computer-implemented method of claim 1, wherein the generating the corresponding score for each one of the plurality of auto-completion candidates (col.8, line 58 to col. 9, line 26)  and Alfonseca discloses comprises, for each one of the plurality of auto-completion candidates: calculating a corresponding text match score based on a measurement of how much the user-entered text matches the one of the plurality of auto-completion candidates matches; calculating a corresponding representation similarity score based on a measurement of similarity between a candidate representation of the one of the auto-completion candidates and the context representation; and generating the corresponding score for the one of the plurality of auto-completion candidates based on a combination of the corresponding text match score and the corresponding representation similarity score (Abstract, Figs. 1B, 2, col. 1, line 62 to col. 2, line 23, determining a plurality of correlation scores measuring the correlation between the first query and the respective second query, each correlation score received from a respective correlation process, and each respective correlation process being different from the other respective correlation processes, and applying the linear model to the plurality of correlation scores to determine a combined correlation score that quantifies a combined correlation between the first query and the respective second query based on the plurality of correlation scores. Measuring the correlation between the first query and the respective second query include a first correlation score, can be embodied in methods that include the first correlation score, determining, from the query vectors for the first query and the the first correlation score is one of a cosine similarity, i.e. similarity score. One example correlation process provides a correlation score based on a correlation of the temporal series of two search queries using normalized frequencies in a search query log during specific time intervals (e.g., time series similarity). Another correlation process provides a correlation score based on co-occurrence statistics determined using a corpus analysis (e.g., distributional similarity), i.e. score of how much matches). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Herscovici with the teachings of Alfonseca to provide general-purpose textual corpora to generate query suggestions to offer a greater diversity of potential suggestions (Alfonseca col. 2, lines 53-61).

As to Claim 8, Herscovici as modified discloses The computer-implemented method of claim 7, wherein the measurement of similarity is a cosine similarity measurement (Alfonseca Abstract, col. 6, lines 9-13). 

As to Claim 9, Herscovici as modified discloses The computer-implemented method of claim 7, wherein the combination of the corresponding text match score and the corresponding representation similarity score is a linear combination of the corresponding text match score with the corresponding representation similarity score (Alfonseca Abstract, col. 1, lines 53-61). 

As to claim 17, recites “a system” with similar limitations to claim 7 and is therefore rejected for the same reasons as discussed above.

Allowable Subject Matter
Claims 6, 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C 112, 2nd paragraph, set forth in this Office Action and to rewritten in independent form to include all of the limitations of the base claim and any intervening claims.

Related Prior Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of Reference Cited. 

Examiner’s Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEW-FEN LIN whose telephone number is (571)272-2672.  The examiner can normally be reached on Monday - Friday 9 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark D Featherstone can be reached on (571) 270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHEW FEN LIN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        3/4/2021